Opinion issued February 23, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01081-CV
———————————
In RE Frank E. Foster and FEF FAmily Limited Partnership, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relators Frank
E. Foster and FEF Family Limited Partnership filed a petition for writ of
mandamus challenging the trial court’s May 20, 2011 order granting partial
summary judgment and its November 22, 2011 order denying relators’ plea to the
jurisdiction.[*]  We deny the petition for writ of
mandamus.  See Tex. R. App. P.
52.8(a).
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.




[*]
        The underlying case is Southern Crushed Concrete, L.L.C. v. Frank
E. Foster, Jr. and FEF Family Limited Partnership, Ltd., Cause No.
2010-38021, In the 133rd District Court of Harris County, Texas.  The respondent is the Honorable Jaclanel M.
McFarland.